—In a proceeding pursuant to CPLR article 78 to review a *411determination of the Commissioner of the New York State Department of Correctional Services, dated March 17, 1992, which affirmed a decision of a Hearing Officer, dated January 17, 1992, made after a Tier III disciplinary hearing, finding that the petitioner had violated, inter alia, certain standards of inmate behavior and imposing penalties, the petitioner appeals from (1) a judgment of the Supreme Court, Westchester County (Cowhey, J.), entered December 17,1992, which dismissed the proceeding, and (2) so much of an order of the same court, entered February 9, 1993, as upon reargument, adhered to the original determination.
Ordered that the appeal from the judgment entered December 17, 1992, is dismissed, without costs or disbursements, as that judgment was superseded by the order entered February 9,1993, made upon reargument; and it is further,
Ordered that the order entered February 9, 1993, is affirmed insofar as appealed from, without costs or disbursements.
We find that the evidence submitted at the petitioner’s disciplinary hearing supported the charges of which he was found guilty. We have considered the petitioner’s remaining contentions and find them to be without merit. Bracken, J. P., Balletta, Ritter, Pizzuto and Florio, JJ., concur.